Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/04/2021, responding to the Office action mailed on 08/04/2020 has been entered. The present Office action is made with all the suggested amendments being fully considered. Accordingly, pending in this application are claims 1, 3-5, 7, 9-17, 19 and 21-25.

Response to Amendment
Applicant’s amendments to Claims have overcome claim objections to claims 12, 25 and claim rejections under 35 U.S.C. § 112 for claims 4, 8 previously set forth in the Non-Final Office action mailed on 08/04/2020. Accordingly, previous claim objections to claims 12, 25 and claim rejections under 35 U.S.C. § 112 for claims 4, 8 have been withdrawn.
However, Examiner maintains 35 U.S.C. § 112 (b) and (d) rejections for claims 7, 19 and 22-24.

Response to Arguments

Applicant's arguments filed on 01/04/2021 regarding independent claims 1, 9 and 21 have been considered and are persuasive. However, the claim amendments necessitated new grounds of rejection for claims 21-25.

Applicant argues “…In addition, Applicant notes that Claims 7 and 19 explicitly recite how the recited virtual substrate and the wafer are different and therefore also implicitly how they are similar. In particular, Claims 7 and 19 recite that the comparison is based upon a virtual substrate that is the same as a wafer substrate, except that the virtual semiconductor substrate is a lightly doped crystalline virtual semiconductor substantially free of crystalline defects and the semiconductor wafer is a heavily doped crystalline semiconductor wafer substantially free of crystalline defects”.
Examiner does not find these arguments persuasive. The reply does not address the concerns raised in the 112(b) and 112(d) rejections described below. The term “Similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The reply and the evidences provided previously also do not adequately define the scope of the term “similar”. 
Therefore, Examiner maintains the 35 U.S.C. § 112 (b) and (d) rejections for claims 7, 19.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 19 and 22-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 7: The limitation “heavily doped similar crystalline semiconductor wafer substantially free of crystalline defects” recites the limitation “similar,” which is a relative term that renders the claim indefinite. “Similar” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The claim requires determination of whether a crystalline semiconductor wafer that is (1) substantially free of crystalline defects and that is (2) heavily doped is close enough to the lightly doped crystalline virtual semiconductor substrate that is substantially free of crystalline defects so it is “similar.” However, the claim and specification have not set forth how closely related the two objects must be, in what ways they must be closely related, and the degree to which they may deviate from being the same while remaining “similar.” 
For example, it is unclear if the objects must be made of the same material. It is unclear if the objects may be made of similar but different materials, but have the same small concentration of defects. It is unclear if the objects must be the same material but may have different small concentrations of defects. In this latter situation, it is unclear how different the small concentrations of defects may be. 
Thus, whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.

Claim 19: The limitation “heavily n-doped similar crystalline semiconductor wafer” recites the limitation “similar,” which is a relative term that renders the claim indefinite. “Similar” is not 
For example, it is unclear if the objects must be made of the same material. It is unclear if the objects may be made of similar but different materials, but have the same small concentration of defects. It is unclear if the objects must be the same material but may have different small concentrations of defects. In this latter situation, it is unclear how different the small concentrations of defects may be. 
Thus, whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear.

Claim 22, line 4: the claim limitation “the one or more regions of the one or more devices formed about the heavily doped crystalline substrate” causes ambiguity in the claim. Because it is unclear what does the phrase “about” indicate regarding the formation of the one or more devices relative to the heavily doped crystalline substrate. Based on similar phrase recited in claim 21, upon which this claim depends, this limitation will be interpreted as “the one or more regions of the one or more devices formed about the surface of the heavily doped crystalline substrate”.
Dependent claims 23-24 are rejected based on their dependency on a rejected base claim, i.e., claim 22.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding the limitation “less expensive,” the nature of expense is not objectively bounded. Rather, expense is subjective. For either the lightly doped crystalline virtual semiconductor substrate or the heavily doped similar crystalline semiconductor wafer, one could obtain it and give it away for free as a sample to a client. To the client, it has no expense. Alternatively, one could cite the cost used to manufacture the wafer. However, the accounting practice used to calculate the cost could make the cost of the wafer be any amount. If one had to construct a fabrication center, the first wafer that is produced could reasonably be said to have cost the entirety of the expense of creating the fab. Each wafer that was produced thereafter would be cheaper and cheaper. Thus, the limitation “less expensive” is not limiting, and claims 7 and 19 fail to limit the claims from which they depend.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Allowable Subject Matter
Claims 1, 3-5 and 9-17 are allowed.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld et al. (US 2018/0226533 A1; hereinafter “Lochtefeld”) in view of Ogino et al. (US 20040124445 A1; hereinafter “Ogino”). 

In re claim 21, Lochtefeld discloses a method of fabricating a semiconductor device (See Figs. 7(a)-7(j)) comprising:
depositing a buffer layer 704 (¶ 0102) on a crystalline virtual semiconductor substrate 702 (para 100 and Fig. 7(a); “A monocrystalline silicon donor substrate 702 may be used to construct a first portion of a solar cell and the porous region used later for separation. The donor substrate 702 may be, for example, but not limited to, a (100) or (111) surface orientation”… “The donor substrate 702 may be doped p-type or n+ or alternately may be more lightly doped n-type”);
714 (para 105 and Fig. 7(b) “an n-doped epitaxial film 714 …  in-situ doping via e.g. phosphorous to a level of greater than about 10.sup.17 cm.sup.-3”) on the buffer layer 704, 
wherein the buffer layer is 704 configured to prevent propagation of crystalline defects from the crystalline virtual semiconductor substrate into the heavily doped epitaxially deposited crystalline semiconductor substrate 714 (para 105); and
forming one or more regions of one or more devices (712, 717, 718, 719) (e.g. solar cell devices; ¶ 0105-0109) about a surface of the heavily doped epitaxially deposited crystalline semiconductor substrate 714.
Lochtefeld does not expressly disclose wherein the crystalline virtual semiconductor substrate is substantially free of crystalline defects.
Ogino discloses a method of fabricating a semiconductor device (figs. 5-9, 30-31) (¶ 0115; “A manufacturing method of a semiconductor device, using the substrate shown in FIG. 10, will now be described with reference to FIGS. 30 and 31”) wherein the crystalline virtual semiconductor substrate is substantially free of crystalline defects (¶ 0006, 0013, 0122; the virtual substrate 5 is lightly doped such that segregation of impurities can be reduced).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Ogino into the method of Lochtefeld such that the lightly doped virtual substrate functions as a base for depositing a heavily doped substrate portion above and the substrate characteristics were significantly improved (¶ 0006, 0013, 0122 of Ogino).

In re claim 22, Lochtefeld/Ogino discloses the method of fabricating the semiconductor device of Claim 21 outlined above.
Lochtefeld discloses the method further comprising:

702 from the buffer layer 704 leaving the one or more regions of the one or more devices formed about the heavily doped crystalline semiconductor substrate 714 (fig. 7(h)).

In re claim 23, Lochtefeld/Ogino discloses the method of fabricating the semiconductor device of Claim 22 outlined above.
Lochtefeld further discloses the method further comprising:
removing the buffer layer 704 from the heavily doped crystalline semiconductor substrate 714 (fig. 7(h)).

In re claim 25, Lochtefeld/Ogino discloses the method of fabricating the semiconductor device of Claim 21 outlined above.
In an alternative interpretation of Lochtefeld, buffer layer can be interpreted as layer 714 (para 105 and Fig. 7(b) “an n-doped epitaxial film 714 …  in-situ doping via e.g. phosphorous to a level of greater than about 10.sup.17 cm.sup.-3”) and layer 712 is interpreted as a heavily doped crystalline semiconductor substrate (para 105; “an n-doped epitaxial film 712 of thickness”, …”with in-situ doping via e.g. arsenic or phosphorous to a level of 1.times.10.sup.15 cm.sup.-3-1.times.10.sup.17cm.sup.-3”).
In this alternative interpretation, Lochtefeld discloses wherein depositing the buffer layer 714 comprises epitaxially depositing a semiconductor heavily doped with arsenic (As) or phosphorous (P) (para 105; “an n-doped epitaxial silicon film 714 of thickness e.g 100-1000 nm with in-situ doping via e.g. phosphorous”).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lochtefeld in view of Ogino as applied to claim 23 above, and further in view of Purtell et al. (US 20120080749 A1; hereinafter “Purtell”).

In re Claim 24, Lochtefeld/Ogino discloses the method of fabricating the semiconductor device of Claim 23 outlined above. 
However, Lochtefeld/Ogino does not expressly disclose thinning the heavily doped crystalline semiconductor substrate after removing the buffer layer.
In the same field of endeavor, Purtell discloses a method of fabricating a semiconductor device (figs. 1-4) (¶ 0021-0034; Method of making a U-shaped trench MOSFET structure) comprising:
thinning the heavily doped crystalline substrate layer 105 (¶ 0022) from the back surface before forming the drain layer 180 (fig. 4; ¶ 0034).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teachings of Purtell into the method of Lochtefeld/Ogino in order to reduce the device resistance by reducing the substrate thickness.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILUFA RAHIM whose telephone number is (571)272-8926.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NILUFA RAHIM/Primary Examiner, Art Unit 2893